Citation Nr: 0524839	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel






INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision in 
which the RO, inter alia, denied service connection for 
asthma/emphysema due to asbestos exposure and for a left 
ankle disability.  The veteran filed a notice of disagreement 
(NOD) in September 2003 and the RO issued a statement of the 
case (SOC) in November 2003.  The veteran filed a substantive 
appeal in January 2004 only with regard to the matter of 
service connection for a left ankle disability.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records reflect a September 1969 left 
ankle sprain.

3.  In the only medical opinion to address the existence and 
etiology of a current ankle disability, a VA examiner has 
opined that damage to the bone structure of the left ankle 
shown in x-rays is as likely as not related to in-service 
injury.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for left ankle disability are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to render a fair decision on this claim has 
been accomplished.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. § 
1110. Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran sprained his 
left ankle in September 1969.  

Post service records of VA treatment, dated in November and 
December 2002, reflect that x-rays of the left ankle were 
interpreted as "normal".  However, the x-rays revealed bone 
abnormalities in the talonavicular joint, along with 
degenerative changes.  

In a January 2004 statement, Timothy R. Burke, M.D., a VA 
physician, noted that the veteran injured his left ankle in 
service, and opined that that damage to the bone structure in 
the veteran's x-rays was as likely as not related to the 
injury suffered in 1969.  Dr. Burke's statement includes the 
only medical opinion of record that addresses the current 
existence and etiology of left ankle disability.   

While it is unclear whether Dr. Burke reviewed the veteran's 
service medical records prior to rendering his opinion, the 
Board points out that the service medical records do not 
provide any detailed information regarding the veteran's left 
ankle injury other than it was sprained.  Based on the 
physician's statement, he was aware of the injury and the 
evidence of current disability (as established by recent x-
ray findings).  As the information the physician relied upon 
in rendering his opinion was, thus, consistent with the 
evidence of record, the probative value of that opinion is 
not diminished.  The Board also points out that, while Dr. 
Burke was less than definitive in rendering his opinion, he 
expressed himself in a manner to permit application of the 
benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Considering the evidence of record in light of the above-
noted criteria, and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the criteria for 
service connection for a left ankle disability is warranted.   




ORDER

Service connection for left ankle disability is granted.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


